                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION
                                      ______

KEVIN DWAYNE THERIOT,

                     Plaintiff,                     Case No. 2:18-cv-130
v.                                                  Honorable Paul L. Maloney
UNKNOWN TERVO et al.,

                     Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:   November 29, 2018                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
